DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 4, 6 and 10 is/are objected to because of the following informalities:  
In claim 1, line 9, the recitation “separating walls,” should read –separating walls, wherein--.
In claim 1, line 10, the recitation “by respectively one of the separating walls” should read –by [[respectively]]a respective one of the separating walls--.
In claim 1, line 12, the recitation “the transfer valve closure members” should read –the two transfer valve closure members--.
In claim 1, line 14, the comma (“,”) after the recitation “transported” should be deleted, more specifically, the recitation “transported,” should read –transported[[,]]--.
In claim 1, line 16, the recitation “the transfer valve closure members” should read –the two transfer valve closure members--.
In claim 1, lines 16-18, the recitation “closes one of the transfer openings” should read –closes a respective transfer [[openings]]opening--. 
In claim 4, line 4, the recitation “the switching valve closure member” should read –the respective switching valve closure member--.
In claim 6, line 3, the recitation “the transfer valve” should read –the at least one
In claim 10, lines 3-4, the recitation “bringing one of the auxiliary to an open state by the switch valve” should read --bringing one of the respective auxiliary openings to an open state by the respective switch valve--.
In claim 10, lines 4 and 10, both recitations of “the switching valve” should read –the respective switching valve--.
In claim 10, lines 5 and 9, both recitations of “the auxiliary opening” should read –the respective auxiliary opening--.
In claim 10, line 6, the recitation “the valve housing interior” should read –the respective valve housing interior--.
In claim 10, line 7, the recitation “the suction pump” should read –the at least one suction pump--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
one of the at least one transfer valve or each of the at least one transfer valve.  The claim is further unclear as to how many transfer valve housing(s), valve housing interior(s) or transfer valve closure members are included in the claimed invention.  Although the use of a range of denominations of a specific component is permitted in the claims, the claims must maintain clarity as to if all, some or one of the specific component(s) is being referred to when describing further subcomponents or substructures of the specific component(s).  The example above describes only one specific scenario where this indefinite language occurs in the claims; however, the claims are replete with such indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  For the purposes of examination, it will be assumed that the components and subcomponents (including further structural limitations thereof) are in the denominations illustrated in Applicant’s drawings.

The following is an example of some, but not exhaustive of all, indefinite language in the claims:
Claim 1 recites the limitation “the chambers” in line 4; however, it is unclear as to if this recitation refers to all or some of the “at least two chambers” recited in claim 1, line 2.  For the purpose of examination, it is assumed that the recitation “the chambers” should read –the at least two chambers--.
Claim 1 recites the limitation “the transfer valve” in line 6; however, it is unclear as to if this recitation refers to one, some or all of the “at least one transfer valve” recited in claim 1, line 3.  Additionally, the claim is unclear as to if each transfer valve has respective “at least one transfer valve housing with a valve housing interior and has two transfer valve closure members” or if some or all of the “at least one transfer valve” collectively have “at least one transfer valve housing with a valve housing interior and has two transfer valve closure members”.  Similarly, claim 1 recites the limitation “the transfer valve” in line 13, and is rejected for the same reason as above.
Claim 1 recites the limitation “the transfer openings” in line 14; however, the claim is unclear as to if this recitation refers to some or all of the transfer openings of the separating walls.  For the purpose of examination, it is assumed that the recitation “the transfer openings” in claim 1, line 14, should read –[[the]]each transfer [[openings]]opening--.
Claim 1 recites the limitation “the valve housing interior” in lines 14 and 25; however, the claim is unclear as to if this recitation refers to one or each of the valve housing interior(s) of the “at least one transfer valve housing” of the “at least one each valve housing interior--.
Claim 1 recites the limitation “from one of the chamber interiors into the other one of the chamber interiors” in lines 15-16; however, the claim previously states that there are “at least two chambers” and “each have a chamber interior”.  The claim is unclear as to if there are only two chamber interiors and two chambers.  For the purpose of examination, it is assumed that the recitation “from one of the chamber interiors into the other one of the chamber interiors” in claim 1, lines 15-16, should read --from one of the chamber interiors into [[the]]an other one of the chamber interiors--.
Claim 2 recites the limitation “the transfer valve housing” in lines 3-4 and 5; however, the claim is unclear as to if this recitation refers to one, some or all of the at least one transfer valve housing of the at least one transfer valve.
Claim 8 recites the limitation “the transfer valve closure members” in lines 2-3; however, the claim is unclear as to if this recitation refers to some or all of the “two transfer closure members” (see claim 1, line 8) of the “at least one transfer valve” (see claim 1, line 3).  For the purpose of examination, it is assumed that the recitation “the transfer valve closure members” in claim 8, lines 2-3, should read –the two transfer valve closure members of the at least one transfer valve--.
Claim 8 recites the limitation "the switching valve closure member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8-10 and 12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US4675096 (“Tateishi”).
Regarding claim 1, Tateishi discloses an arrangement comprising: 
at least two chambers (34 of process stations 9-12);
at least one transfer valve (at least partially defined by 30 and 42);
the chambers each have a chamber interior (34) and a chamber housing (enclosure, which delimits cavity 34) which encloses the chamber interior; 
the transfer valve has at least one transfer valve housing (30) with a valve housing interior (at least partially defined by 32) and has two transfer valve closure members (42); 
separating walls (walls 38 at process stations 9-12), the valve housing interior is separated from each of the chamber interiors by respectively one of the separating walls, and in each of the separating walls a transfer opening (33) is formed;
wherein, in an open position (see position illustrated in dashed lines in fig. 3) of the transfer valve closure members of the transfer valve, at least one of objects or fluids 
switching valves (at least partially defined by 36 and 37, for process stations 9-12); 
one respective auxiliary opening (35) arranged in each of the separating walls, in addition to the respective transfer opening each of the respective auxiliary openings is respectively configured to be closed off by a respective one of the switching valves and, in an open state (open state of valve 37 illustrated in fig. 3) of the respective switching valve, connects the valve housing interior, respectively directly in a fluid-conducting manner, to the chamber interior which is adjacent to the respective separating wall (walls 38 are part of the transfer valve housing 30).
Regarding claim 2, Tateishi discloses the respective separating wall (38) formed from a sub-region of the respective chamber housing or from a sub-region of the transfer valve housing or from mutually abutting sub-regions of the respective chamber housing and of the transfer valve housing (walls 38 form part of the transfer valve housing 30).
Regarding claim 4, Tateishi discloses the switching valves (at least partially defined by 36 and 37) each include a respective switching valve closure member (37), and a valve seat (surface(s) surrounding hole(s) 35) of the respective switching valve, against which the switching valve closure member of the respective switching 
Regarding claim 8, Tateishi discloses at least one of the transfer valve closure members (42) or the switching valve closure member (37) is respectively formed as a closure plate (both 38 and 42 are plates, which abut respective walls 38).
Regarding claim 9, Tateishi discloses at least one suction pump (vacuum pump 5 and/or 60) connected to the respective chamber that is configured for pumping fluid out of the respective chamber interior (32; see col. 4, lines 61-63).
Regarding claim 10, Tateishi discloses a method for operating an arrangement comprising, for pumping fluid out of the valve housing interior (32), bringing one of the auxiliary (35) to an open state (state illustrated in fig. 3) by the switching valve assigned thereto, and pumping the fluid, through the auxiliary opening and the respective chamber interior (34), out of the valve housing interior by the suction pump (5 and/or 60) connected to the respective chamber (34), and for pressure equalization between one of the chamber interiors and the valve housing interior, bringing the auxiliary opening arranged therebetween is to the open state by the switching valve (mainly defined by 37 and 36) assigned thereto.
Regarding claim 12, Tateishi discloses the at least one suction pump (5 and/or 60) respectively has at least one inlet valve (71, 37 and/or 42) that is connected to the respective chamber (34) and is configured to admit fluid into the respective chamber interior (34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi, as applied to claim 1 above, in view of engineering expedient.
Regarding claim 5, Tateishi discloses the invention as claimed except for the respective auxiliary opening in an open state of the respective switching valve having at least one of an opening diameter of at least 100 mm or an opening area of at least 7850 mm2.
It is known in the art to size a valve opening to effect a desired flow rate therethrough.
2, so as to effect a desired flow rate through the respective auxiliary opening(s).
Claim 6 and 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi, as applied to claim 1 above, in view of US2012/0247564 (“KHO”).
Regarding claims 6 and 7, Tateishi discloses the invention as claimed except for at least one of an opening time or a closing time of the transfer valve being less than or equal to 7 seconds, and/or at least one of an opening time or a closing time of the respective switching valve is less than or equal to 2 seconds.
KHO teaches a valve (112), having an opening time of 0.8 seconds and a closing time of 0.9 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tateishi by configuring the opening times of the transfer valve and respective switching valves to be 0.8 seconds and the closing time of the transfer valve and respective switching valves to be 0.9 seconds, as taught by KHO, so as to be able to quickly open and close the transfer opening and respective auxiliary opening(s).
Allowable Subject Matter
Claims 3 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 11, the closest prior art fails to disclose or render obvious the respective switching valve being arranged at least regionally in the respective separating wall for closing off the respective auxiliary opening, in combination with the remaining limitations of the claim, base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2016/0084389 and US2013/0004267 discloses a substrate processing system having a gate valve to close a plurality of transfer openings.  US6113749 discloses a multi-chambered device having a respective valve to close each respective chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753